

Exhibit 10.8


FORM OF
STOCK OPTION AGREEMENT




STOCK OPTION AGREEMENT (this "Option Agreement") made this__________   day of
____, 200_, between American Biltrite Inc. a Dela­ware corpo­ration (the
"Company"), and ________________ (the "Op­tionee").


Pursuant to the American Biltrite Inc. 1999 Stock Option Plan for Non-Employee
Directors (as it may be amended or restated from time to time, the "Plan"), on
___________, _____ (the "Date of Grant"), the Optionee was awarded, on the terms
and conditions set forth herein (and subject to the terms and provisions of the
Plan), a nonqualified stock option (an "Option") to purchase Stock.  This Option
Agreement memorializes that Option grant.  Capi­tal­ized terms used herein but
which are not de­fined in this Option Agree­ment will have the mean­ings set
forth in the Plan.


1.           Number of Shares of Stock and Option Price.  The Option is
exercisable for the pur­chase of up to ______ shares of Stock (the "Op­tion
Shares") at an exercise price equal to $____ per Option Share (the "Op­tion
Price"), pursu­ant to the terms of this Option Agree­ment and the provi­sions of
the Plan.


2.           Period of Option and Conditions of Exer­cise.


(a)           Unless the Option is previous­ly terminat­ed pursuant to this
Option Agree­ment, the Option shall terminate upon the expira­tion of ten years
from the Date of Grant (the "Expi­ration Date").  Upon the termina­tion of the
Option, all rights of the Optionee hereunder shall cease.


(b)           Subject to the provisions of the Plan and this Option Agreement,
the Option shall become exer­cisable as to all of the Option Shares on the date
which is six months after the Date of Grant.
 
3.           Termination of Service.  Notwithstanding any provision of this
Option Agreement or the Plan to the contrary, Options shall become exercisable
in full on the date the Optionee ceases to serve as a member of the Board for
any reason. Options may not be exercised, and such Options shall terminate, as
of the third anniversary of the date the Optionee ceases to serve as a member of
the Board for any reason, provided, however, that if the Optionee dies within
the nine-month period ending on the third anniversary of the date on which the
Optionee ceases to serve as a member of the Board, the Optionee's legal
representative may, at any time within nine months after the Optionee's death,
exercise any Options granted to the Optionee, further provided, however, that in
no event may an Option be exercised following the Expiration Date.

 
 
 
 


4.           Exercise of Option.


(a)            The Option shall be exercised in the following manner:  the
Optionee, or the person or persons having the right to exercise the Option upon
the death or disability of the Optionee, shall deliver to the Company written
notice, in substantially the form of the notice of exercise attached hereto,
specifying the number of Option Shares which the Optionee elects to purchase. 
The Optionee must include with the notice full payment for any Option Shares
being purchased under an Option.


(b)           Payment of the Option Price for any Option Shares being purchased
must be made in cash, by certified or cashier's check, or by delivering to the
Company Stock which the Optionee already owns.  If the Optionee pays by
deliv­ering Stock, the Optionee must include with the notice of exercise the
certificates for such Stock either duly endorsed for transfer or accompanied by
executed stock powers in favor of the Company with signatures guaranteed by a
national bank or trust company or a member of a national securities exchange. 
The Stock delivered by the Optionee will be valued by the Company at its Fair
Market Value on the date of exercise of the Option, as provided in the Plan.


(c)           The Option may be exercised only to purchase whole shares of
Stock, and in no case may a fractional share be pur­chased.  The right of the
Optionee to pur­chase shares of Stock with respect to which the Option has
become exer­cisable may be exercised, in whole or in part at any time or from
time to time, prior to the Expiration Date or such earlier date on which the
Option terminates.


(d)           The Company may require an Optionee to pay, prior to the delivery
of any Option Shares to which such Optionee shall be entitled upon exercise of
any Option, an amount equal to the federal, state and local income taxes and
other amounts required by law to be withheld by the Company with respect to any
Option.  Alternatively, the Optionee may authorize the Company to withhold from
the number of Option Shares he or she would otherwise receive upon exercise of
an Option, that number of Option Shares having a Fair Market Value equal to the
amount of such required tax.


5.           Miscellaneous.


(a)           Entire Agreement.  This Option Agree­ment and the Plan contain all
of the understandings and agreements between the Company and the Optionee
concern­ing this Option and supersedes all earli­er nego­ti­a­tions and
understandings, written or oral, between the parties with respect thereto.  The
Company and the Op­tionee have made no promises, agreements, conditions or
understand­ings, either orally or in writ­ing, that are not included in this
Option Agreement or the Plan.


(b)           Captions.  The captions and section numbers appearing in this
Option Agreement are inserted only as a matter of convenience.  They do not
define, limit, construe or describe the scope or intent of the provisions of
this Option Agreement.
 
 
2
 
 
(c)            Counterparts.  This Option Agreement may be executed in
counterparts each of which when signed by the Compa­ny or the Optionee will be
deemed an original and all of which together will be deemed the same agree­ment.


(d)           Notices.  Any notice or communication having to do with this
Option Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company or the Committee, to the
attention of the Secretary of the Company at the principal office of the
Company, and, if to the Optionee, to the Optionee's last known address contained
in the personnel or other records of the Company.


(e)           Succession and Transfer.  Each and all of the provisions of this
Option Agreement are bind­ing upon and inure to the benefit of the Company and
the Optionee and their respective estate, successors and assigns; provided,
however, that the Option granted hereunder shall not be transferable by the
holder thereof other than by will or by the laws of descent and distri­bution
and may be exercised, during the lifetime of the Optionee, only by the Optionee
or by his or her guardian, custodian or legal representative.


(f)           Amendments.  Subject to the provi­sions of the Plan, this Option
Agreement may be amended or modified at any time by an instrument in writing
signed by the parties hereto.


(g)           Governing Law.  This Option Agreement and the rights of all
persons claiming hereunder will be construed and determined in accordance with
the laws of the State of Delaware without giving effect to the choice of law
principles thereof.


(h)           Benefits of this Agreement.  Nothing in this Option Agreement
shall be construed to give to any person or entity other than the Company and
the Op­tionee any legal or equitable right, remedy or claim under this Option
Agreement; but this Option Agreement shall be for the sole and exclusive benefit
of the Compa­ny and the Optionee.


(i)           Option Agreement Subject to Plan.  This Option Agreement is made
under and subject to the provisions of the Plan, and all of the provisions of
the Plan are hereby incorporated herein as provisions of this Option Agreement. 
If there is a conflict between the provisions of this Option Agreement and the
provisions of the Plan, the provisions of the Plan will govern.  By signing this
Option Agreement, the Optionee confirms that he or she has received a copy of
the Plan and has had an oppor­tunity to review the contents thereof.

 
3
 
 



IN WITNESS WHEREOF, the parties have executed this Option Agreement on the date
and year first above written.


 
AMERICAN BILTRITE INC.
 
By:   _________________________________
    Name:
                                              Title:




 
OPTIONEE
 


 
By:   _________________________________
    Name:
    Title:
 


 
4
 
 

AMERICAN BILTRITE INC.
STOCK OPTION AGREEMENT
NOTICE OF EXERCISE
_______________, _____




American Biltrite Inc.
57 River Street
Wellesley Hills, Massachusetts 02481-2047


Attn:  Secretary


Gentlemen:


On ______________, _____, I was granted an option by American Biltrite Inc. (the
"Company") under the Company's 1999 Stock Option Plan for Non-Employee Directors
(as it may be amended or restated from time to time, the "Plan"), which was
memorialized in a stock option agreement, between myself and the Company, dated
as of _________________, _____ (the "Option Agreement").  This letter is to
notify you that I wish to purchase Option Shares under the Option Agreement as
set forth below.  Capitalized terms used but not defined herein will have the
meanings set forth in the Plan or the Option Agreement, as applicable.


Exercise of Stock Option(s)


1.         I wish to purchase __________ Option Shares at the Option Price of
$__________ per share for a total cost of $__________


2.         I am paying for these Option Shares as follows:


 
___
By enclosing cash and/or a certified or cashier's check payable to the Company
in the amount of $__________.



 
___
By enclosing a stock certificate duly endorsed for transfer or accompanied by an
appropriately executed stock power in favor of the Company, representing
__________ shares of Common Stock of the Company ("Stock").



 
___
By broker assisted cashless exercise procedure.



3.         I am paying the local, state and federal withholding taxes and/or all
other taxes that the Company has advised me are due as follows:


 
___
By enclosing cash and/or a certified or cashier's check payable to the Company
in the amount of $__________.

 
 
 
 
 

 
 
___
By enclosing a stock certificate duly endorsed for transfer or accompanied by an
appropriately executed stock power in favor of the Company, representing
__________ shares of Stock.



 
___
By authorizing the Company to withhold from the number of Option Shares I would
otherwise receive that number having a Fair Market Value equal to the tax amount
due.

 
 



 
Very truly yours,
     
________________________________
 
Optionee's Signature
   
Name and Address
________________________________
(please print)
   
________________________________
     
________________________________
           
Telephone Number
(   ) _____________________________
       
Social Security Number
________________________________



 

 
2
 
 
